Martin, J.
The plaintiffs on an allegation that a quantity of curb-stone, imported in their ship, was abandoned by the consignee, obtained a provisional seizure, as a preliminary proceeding to a sale of it for the payment of the freight. The consignee, Geraghty, filed an exception to the suit, denying that the curb-stone had beed abandoned, and contesting the legality of proceeding against it; and, in case the action should be sustained, he claimed in reconvention damages on account of the stone having, through the neglect of the master and sailors, been considerably injured, by being smeared with tar. The court gave judgment for the plaintiffs, allowing to Geraghty fifty dollars on his plea in reconvention. The latter appealed.
The first judge did not act on the exception, that is to say, he did not express any opinion thereon. We do not consider the plaintiff’s demand, nor the exception thereto as proper objects for our consideration, as the matter in dispute then was under three hundred dollars. The claim in reconvention being for four hundred dollars, is the only part of the case on which our jurisdiction can attach. Our attention is, therefore, confined to the enquiry, whether the first judge erred in limiting the claim in reconvention to fifty dollars. He considered that the testimony was contradictory, and thought that a deduction of fifty dollars on the amount of the freight would be just, there being some evidence that the defendant had offered to pay the freight, if that sum was deducted. We have carefully examined the evidence, and it appears to us too vague to lead us to a different conclusion.
It is, therefore, ordered, adjudged and decreed that the judgment, so far as it allows fifty dollars on the plea of reconven*13tion, be affirmed, and that the appellant pay the costs of the appeal.
Winthrop, for the petitioners.
Lockett and Micou, for the appellant.